DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on September 21, 2022 is acknowledged.

Claims Summary
	Claim 1 is directed to an ELISA method of detecting antibodies that are neutralizing for SARS-CoV-2 S protein binding to human angiotensin-converting enzyme 2 (ACE2).  The method comprises:
Combining full-length SARS-CoV-2 S ectodomain with a strep tag protein label at one terminus, and an anti-step tag protein label antibody bound to the strep tag with a sample comprising antibodies to form a mixture;
Incubating the mixture with a human ACE2 protein ectodomain bound to a substrate for a length of time sufficient to allow the full-length SARS-CoV-2 S protein to bind the human ACE2 protein ectodomain;
Incubating the substrate with a detection antibody that specifically binds a constant region of the anti-strep tag protein label antibody and comprises a detection label for a length of time sufficient for the detection antibody to bind to the anti-strep tag protein label antibody; and,
Measuring the amount of anti-strep tag protein label antibody associated with the substrate as compared to a negative control by measuring an amount of the detection label;
wherein a reduced amount of detection label as compared to the negative control indicates the presence of neutralizing antibodies.

Claim 2 is directed to an ELISA method of detecting antibodies that are neutralizing for SARS-CoV-2 S protein binding to human (ACE2).  The method comprises:
Combining full-length SARS-CoV-2 S ectodomain (e.g., comprising SEQ ID NO: 1 (claim 3)) with a strep tag protein label (e.g., comprising SEQ ID NO: 6 or 7 (claim 4)) at one terminus, and an anti-step tag protein label antibody bound to the strep tag with a sample comprising antibodies to form a mixture.  The ectodomain and the strep tag protein label are a fusion protein (claim 5), for example, comprising SEQ ID NO: 4 (claim 6).  The sample is blood, serum or plasma (claim 11).  The sample is diluted 1:20 with a buffer comprising the ectodomain with strep tag and antibody as described above (claim 12); 
Incubating the mixture with a human ACE2 protein ectodomain (e.g., comprising SEQ ID NO: 3 (claim 7)) bound to a substrate for a length of time sufficient to allow the full-length SARS-CoV-2 S protein to bind the human ACE2 protein ectodomain.  The human ACE2 protein ectodomain is comprised in an ACE2-Fc fusion protein that further comprises an immunoglobulin constant region (Fc) (claim 8), comprising SEQ ID NO: 5 (claim 9);
Incubating the substrate with a detection antibody that specifically binds a constant region of the anti-strep tag protein label antibody and comprises an enzymatic detection label for a length of time sufficient for the detection antibody to bind to the anti-strep tag protein label antibody;
Washing the substrate to remove unbound SARS-CoV-2 ectodomain described above;
Incubating the substrate with an enzymatic substrate for the enzymatic detection label for a length of time sufficient for the label to catalyze a reaction with the substrate to produce a fluorescent or color reaction product; and,
Measuring the amount of anti-strep tag protein label antibody associated with the substrate as compared to a negative control by measuring an amount of a fluorescent or color reaction product.  Measuring comprises measuring optical density (claim 10);
wherein a reduced amount of fluorescent or color reaction product as compared to the negative control indicates the presence of neutralizing antibodies.  In another embodiment, the method further comprises washing the substrate between incubating the mixture with the human ACE2 protein and incubating the human ACE2 protein bound to a substrate with the detection antibody (claim 13).  In another embodiment, the method further comprises adding a stop reagent to the substrate between adding the enzymatic substrate and measuring the amount of the fluorescent or color reaction product (claim 14).  The anti-strep tag label antibody comprises a constant region of the IgG1 isotype, the detection antibody comprises an anti-IgG1 antibody, the detection label comprises HRP, the enzymatic substrate comprising a colorimetric HRP substrate, and measuring the amount of a fluorescent or color reaction product comprises measuring optical density at a wavelength of 450 nm to obtain a sample OD, and further, measuring OD450 of the negative control to obtain a negative control OD (claim 15).  The method further comprises calculating a signal inhibition percent (SI%) for the sample using the following formula: SI% = (1- (sample OD / negative control OD)) x 100% (claim 16).  If the SI% is greater than 25%, the sample is positive for neutralizing antibodies; if the SI% is between 15% to 15%, the sample is inconclusive for neutralizing antibodies; and if the SI% is less than 15%, the sample is negative for neutralizing antibodies (claim 17).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (i.e., the provisional application).  The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	Please note that claim 4, encompassing an embodiment directed to SEQ ID NO: 7, does not have priority to 63/125,022.  The earliest effective filing date for the subject matter of claim 4 as it pertains to SEQ ID NO: 7, is the filing date of 63/270,020, filed 10/20/2021.
	Please note that claims 16 and 17, encompassing a formula for determining SI, and percentages of SI and their meanings, do not appear to have priority to 63/270,020, nor 63/125,022.  The earliest effective filing date for the subject matter of claims 16 and 17 is the filing date of 63/271,052, filed 10/22/2021.
	Please note that claim 12, encompassing an embodiment directed to a 1:20 dilution does not appear to have priority to 63/271,052, 63/270,020, nor 63/125,022.  The earliest effective filing date for the subject matter of claim 12 is the filing date of this application, 11/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ELISA method that includes washing and incubating with enzyme substrate, does not reasonably provide enablement for an ELISA that does not recite these steps.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of claim 1 encompasses an ELISA method that uses a detection label (which necessarily is enzymatic because the method is an ELISA) without requiring steps of washing to remove unbound label, and incubating with substrate.  Both steps are required in order to achieve the result of detection with accuracy.  The nature of the invention, as regards the ELISA aspect, is that enzyme is required for a reaction to detect the presence of an analyte.  If the unbound label is not washed away, then the assay will detect both bound and unbound label.  If there is no incubation with substrate, then there will not be an enzymatic reaction.  (Please note that claim 2 recites these required steps.)  As seen in the art, ELISA methods require washing to remove unbound label and incubation with substrate; see pages 2-3 of Hofmann et al. (Scientific Reports, March 2022, 12(1):3549, 9 pages) which outline steps of the ELISA methods.  Applicant’s specification also indicates that a washing step and incubation with substrate are required to perform an ELISA (see specification page 61-62, “Principle of the Test”), as well as Example 1 (see page 52).  
Therefore, in view of the breadth of the claim, the nature of the invention, the state of the art, the teachings of the specification and working examples, it would require undue experimentation to practice the method of claim 1 without steps for washing away unbound label, and incubation with an enzyme substrate.

Conclusion
Claims 2-17 are allowable.  The claimed subject matter, as outlined above, is free of the prior art of record.  The closest prior art, Wang (WO2021/194423, cited in the IDS filed 7/12/2022) discloses an ELISA comprising an ACE2 bound to a solid substrate.  HRP-conjugated spike protein and patient sample is added to the solid substrate.  ACE2 is linked to an IgG1 Fc fragment (see paragraph [00151]).  However, Wang does not suggest a spike protein that additionally comprises a strep tag and an anti-strep antibody.  The instant specification discloses that the claimed strep-tagged S protein with anti-strep antibody makes it possible for the label to not interfere with binding of nAbs with ACE2.  The anti-strep antibody is located away from the binding portions of the ACE2 so as to not interfere with S:ACE2 binding (see instant specification pages 23-24, bridging paragraph).  There does not appear to be any teaching or suggestion to modify Wang’s ELISA in this manner.  Hofmann et al. (Scientific Reports, March 2022, 12(1):3549, 9 pages) reports on several ELISA formats to detect nAbs to SARS, none of which voice any concern regarding steric hindrance with labeling and binding of spike protein to ACE2.
An attempt was made to contact Michelle M. LeCointe on October 3, 2022.  The examiner left a voice mail message to request an interview to discuss an examiner’s amendment that would place the application in condition for allowance.  However, no return call was received as of October 5, 2022 at the time of completing this Office Action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648